DETAILED ACTION

Status of Claims
Claims 23, 25, 28, 30, 35, 37, 38, 41, and 42 have been amended in the response received 8/26/2021.
Claims 29 and 39 have been canceled in the response received 8/26/2021.
Accordingly, claims 23-28, 30-38, and 40-42 are pending.
Claims 23-28, 30-38, and 40-42 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 23-28, 30-38, and 40-42 would be allowable if rewritten or amended to overcome the rejections under double patenting and 35 U.S.C. 101, set forth in this Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 23, 25-28, 30-35, 37, 38, 40, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438,269 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as claims 23, 25-35 and 37-41 of the instant invention are taught by claims 1-20 of U.S. Patent No. 10,438,269 B2.

Claims 24, 36 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,438,269 B2 in view of in view of Subramanian et al. (U.S. Pub. No. 2012/0109749 A1).  
Subramanian further discloses retrieve a merchant type for each merchant of the at least some of the plurality of merchants in the electronic payment transaction information (Subramanian [0135]) and update the list of recommended merchants based upon the retrieved merchant type (Subramanian [0029]).
One of ordinary skill in the art would have recognized that applying the known technique of Subramanian to claims 1-20 of U.S. Patent No. 10,438,269 B2 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Subramanian to the teaching of claims 1-20 of U.S. Patent No. 10,438,269 B2 would . 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-28, 30-38, 40-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 23-28, 30-34, is directed to a machine. Additionally, the method, as claimed in claims 35-38 and 40, is directed to a process. Furthermore, the one or more non-transitory computer-readable storage media, as claimed in claims 41 and 42, is directed to an apparatus. As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial or legal interaction (retrieving and processing transaction information for creating a list of recommended merchants, which is a type of marketing/sales activities/behaviors) and are therefore a method of organizing human activity. More specifically, other than reciting that the steps are executed by a processor (i.e. computer system), nothing in the claim element precludes the steps from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 23 recites the additional elements of a computer system, comprising a memory device and a processor, and a user device.  Claim 35 similarly recites a computer system and a user device. Claim 41 similarly recites a non-transitory computer-readable storage media and at least one processor.
The functions of the computer system (comprising the memory element and the processing element) and the user device comprise receiving, processing and displaying data.  Each of these functions are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such as sending/receiving/processing/displaying data) such that they amount no more than mere instructions to apply the exception using a generic computer component.  Subsequently, the claim computer components are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a computer system and a user device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claim 24-28, 30, 33-34, 36, 37, 38, 40, and 42 recite limitations that merely narrow the previously recited abstract idea limitations (i.e. updating the list of recommended merchants, determining merchant rank/score, determining cardholder preferences, characterizing the transaction information, characterizing the merchants). For the reasons described above with respect to claims 23, 35 and 41, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 31 further recites limitations directed to interface between a candidate cardholder using the user device and a particular merchant using a merchant computing device.  These 
Claim 32 further recites limitations directed to communicating statistical information to a merchant.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (communicating with merchants, which is a sales/marketing activity/behavior) and are therefore a method of organizing human activity. More specifically, other than reciting that the steps are executed by a processor, nothing in the claim element precludes the steps from practically being performed by a human. The functions of the computer system (comprising the memory element and the processing element) comprise send/receiving data.  Each of these functions are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such as 

Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the signal per se rejections made under 35 U.S.C. 101 as applied to claims 41 and 42, Applicant’s amendments have rendered the rejection moot. As such, the rejection is hereby withdrawn.

With respect to the Alice rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 11 Applicant argues that ‘the pending claims are not directed to an abstract idea,” and on page 13 of the Applicant specifically argues that “claim 23 includes additional elements that, in combination with the other elements of claim 23, implement a solution to the identified problems with conventional computer-implemented recommendation systems.” The Examiner respectfully disagrees. While the claims may arguable result in an improved system for recommending merchants, the additional elements do not recite an improvement in another technology. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0002]-[0004] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as helping customers navigate merchant information in finding merchants. Although the claims include computer technology such as a memory device, a processor, and a payment network for electronic payment transaction information, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending merchants. The claimed process, while arguably resulting in more satisfied customers, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve recommendation system, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
On pages 13-14 of the Remarks Applicant argues that the claims are eligible in light of parent application 13/797,400 which was deemed eligible by the Patent Trial and Appeals Board. Appendix II of the MPEP and the Board’s Precedential Opinion Website provide a listing of opinions that represent binding precedent. The decision provided in 13/797,400 is not listed as being a binding precedential decision. Additionally, even in the event that the decision in the parent application was binding, the current application recites a different combination of elements. As such, while the parent application may have been determined to be eligible, the Examiner maintains that the claims in the present application are not eligible. 
On page 14 of the Remarks Applicant argues that “Applicant’s claims are directed to ‘significantly more’ than the abstract idea,” and on page 15 specifically argues that “the claims recite more than well-understood, routine, and conventional activities.” The Examiner respectfully disagrees. The 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they 
On page 16 of the Remarks Applicant argues that “the fact that the pending claims overcome the prior art…strengthens the conclusion that these steps are not well understood, routine, and conventional.” Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or nonobviousness determination. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012); MPEP 2106.05(I). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). As such, while the claims may recite non-obvious subject matter under 35 USC 103, such non-obviousness does not equate to edibility. 
Furthermore, any novelty (or non-obviousness) exists only in the abstract idea and not within the computer functions themselves. This is true whether the elements are considered individually or as an ordered combination. Thus, while the claims may recite non-obvious subject matter, such novelty is not enough to confer eligibility.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625